Citation Nr: 1222851	
Decision Date: 06/29/12    Archive Date: 07/10/12

DOCKET NO.  08-18 596	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Togus, Maine


THE ISSUE

1.  Whether new and material evidence has been received to reopen a claim for service connection for tinnitus.

2.  Entitlement to service connection for tinnitus.

3.  Entitlement to service connection for left ear hearing loss.



REPRESENTATION

Appellant represented by:	Penelope E. Gronbeck, Esq.


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

E. Joyner, Counsel


INTRODUCTION

The Veteran served on active duty from January 1980 to December 1983.

This case comes before the Board of Veterans' Appeals (Board) on appeal of a November 2007 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Togus, Maine, which denied entitlement to the benefits sought on appeal.  The appellant appealed the decision to the Board, and the case was referred to the Board for appellate review.  

A Travel Board hearing was held on August 17, 2009 at the RO in Togus, Maine, and a videoconference hearing was held on March 13, 2012.  Each hearing was held before Kathleen K. Gallagher, a Veterans Law Judge who was designated by the Chairman to conduct the hearing pursuant to 38 U.S.C.A. § 7107(c) (West 2002) and who is rendering the determination in this case.

When the case was before the Board in May 2010, the issue of whether new and material evidence has been received to reopen the Veteran's claim of entitlement to service connection for tinnitus was denied.  The Veteran appealed the Board's decision to denying reopening of the claim for service connection for tinnitus to the United States Court of Appeals for Veterans Claims (Court).  In January 2011 the Court granted a Joint Motion for Partial Remand and remanded the issue back to the Board for action consistent with the joint motion.  

In May 2010, the Board also denied entitlement to an initial compensable evaluation for residuals of a pilonidal cyst, denied reopening a claim for service connection for right ear hearing loss, and reopened a claim of entitlement to service connection for left ear hearing loss and remanded the issue on the merits.  The Veteran did not appeal any of these decisions.  Subsequently, in a May 2011 supplemental statement of case, the RO denied entitlement to service connection for left ear hearing loss.  

When the case was most recently before the Board in January 2012, it was remanded in order to schedule the Veteran for a Board hearing, which, as noted previously, was held in March 2012.


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable disposition of the Veteran's appeal has been obtained. 

2.  An unappealed May 2006 rating decision severed service connection for tinnitus. 

3.  The evidence received since the May 2006 rating decision, by itself, or in conjunction with previously considered evidence, does relate to an unestablished fact necessary to substantiate the claim for service connection for tinnitus. 

4.  The evidence is at least in relative equipoise regarding whether the Veteran's tinnitus was caused by or related to acoustic trauma during active service. 

5.  The evidence is at least in relative equipoise regarding whether the Veteran's left ear hearing loss was caused by or related to acoustic trauma during active service. 


CONCLUSIONS OF LAW

1.  The May 2006 rating decision, which severed the claim for service connection for tinnitus, is final.  38 U.S.C.A. § 7105(c) (West 2002); 38 C.F.R. §§ 3.104(a), 20.302 (2011). 

2.  The evidence received subsequent to the May 2006 rating decision severing tinnitus is new and material, and the claim for service connection for tinnitus is reopened.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156(a) (2011). 

3.  Resolving reasonable doubt in the Veteran's favor, tinnitus was incurred in active service.  38 U.S.C.A. §§ 1131, 1154, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303 (2011). 

4.  Resolving reasonable doubt in the Veteran's favor, left ear hearing loss was incurred in active service.  38 U.S.C.A. §§ 1131, 1154, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.385 (2011). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

Upon receipt of a substantially complete application for benefits, VA must notify the claimant what information or evidence is needed in order to substantiate the claim and it must assist the claimant by making reasonable efforts to get the evidence needed.  38 U.S.C.A. §§ 5103(a), 5103A; 38 C.F.R. § 3.159(b); see Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  The notice required must be provided to the claimant before the initial unfavorable decision on a claim for VA benefits, and it must (1) inform the claimant about the information and evidence not of record that is necessary to substantiate the claim; (2) inform the claimant about the information and evidence that VA will seek to provide; and (3) inform the claimant about the information and evidence the claimant is expected to provide.  38 U.S.C.A. §§ 5103(a); 38 C.F.R. § 3.159(b)(1); Pelegrini v. Principi, 18 Vet. App. 112, 120 (2004).  

The notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements of a service connection claim.  Those five elements include:  1) veteran status; 2) existence of a disability; 3) a connection between the veteran's service and the disability; 4) degree of disability; and 5) effective date of the disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Upon receipt of an application for a service-connection claim, 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) require VA to review the information and the evidence presented with the claim and to provide the claimant with notice of what information and evidence not previously provided, if any, will assist in substantiating or is necessary to substantiate the elements of the claim as reasonably contemplated by the application.  Additionally, this notice must include notice that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded.  

In Kent v. Nicholson, 20 Vet. App. 1 (2006), the Court held that the VCAA notice requirements in regard to new and material evidence claims require VA to send a specific notice letter to the claimant that: (1) notifies him or her of the evidence and information necessary to reopen the claim (ie., describes what is meant by new and material evidence under either the old or new standard); (2) identifies what specific evidence is required to substantiate the element or elements needed for service connection that were found insufficient in the prior denial on the merits; and (3) provides general VCAA notice for the underlying service connection claim.  

In the decision below, the Board has reopened the Veteran's claim for service connection for tinnitus, and granted the claims for service connection for tinnitus and left ear hearing loss.  Therefore, regardless of whether the requirements have been met in this case with regard to these claims, no harm or prejudice to the appellant has resulted.  As such, the Board concludes that the current laws and regulations have been complied with, and a defect, if any, in providing notice and assistance to the Veteran was at worst harmless error in that it did not affect the essential fairness of the adjudication of the claims.  Conway v. Principi, 353 F.3d 1369 (Fed. Cir. 2004); Pelegrini v. Principi, 18 Vet. App. 112, 119-120 (2004); Bernard v. Brown, 4 Vet. App. 384 (1993); VAOPGCPREC 16-92.  Moreover, in light of the fact that the claims are being granted, there is no need to further discuss compliance with prior Board remands.  Stegall v. West, 11 Vet. App. 268, 271 (1998).  


LAW AND ANALYSIS

I.  New and Material Evidence

In general, decisions of the RO and the Board that are not appealed in the prescribed time period are final.  38 U.S.C.A. § 7104, 7105; 38 C.F.R. § 3.104, 20.1100, 20.1103, 20.1104.  Pursuant to 38 U.S.C.A. § 5108, a finally disallowed claim may be reopened when new and material evidence is presented or secured with respect to that claim.  38 U.S.C.A. § 5108. 

For applications filed after August 29, 2001, as was the application to reopen the instant service connection claim, new and material evidence means evidence not previously submitted to agency decisionmakers; which relates, either by itself or when considered with previous evidence of record, to an unestablished fact necessary to substantiate the claim; which is neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and which raises a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).  To reopen a previously disallowed claim, new and material evidence must be presented or secured since the last final disallowance of the claim on any basis, including on the basis that there was no new and material evidence to reopen the claim since a prior final disallowance.  See Evans v. Brown, 9 Vet. App. 273, 285 (1996).  

The United States Court of Appeals for Veterans Claims (Court) recently interpreted the language of 38 C.F.R. § 3.156(a) as creating a low threshold, and viewed the phrase "raises a reasonable possibility of substantiating the claim" as "enabling rather than precluding reopening."  The Court emphasized that the regulation is designed to be consistent with 38 C.F.R. § 3.159(c)(4) , which, "does not require new and material evidence as to each previously unproven element of a claim."  Shade v. Shinseki, 24 Vet. App. 110 (2010). 

For purposes of reopening a claim, the credibility of newly submitted evidence is generally presumed.  See Justus v. Principi, 3 Vet. App. 510, 513 (1992) (in determining whether evidence is new and material, "credibility" of newly presented evidence is to be presumed unless evidence is inherently incredible or beyond competence of witness).

The Veteran originally filed a claim for service connection for tinnitus in December 2004.  In a July 2005 rating decision the claim was granted.  A 10 percent disability evaluation was assigned, effective from December 23, 2004.  However, the RO subsequently proposed to sever service connection for tinnitus in an August 2005 rating decision, and a May 2006 rating decision effectuated the severance.  The Veteran submitted a notice of disagreement with the May 2006 rating decision, and a statement of the case was issued in April 2007.  Although the Veteran submitted a substantive appeal in July 2007, that submission was considered untimely.  The RO informed the Veteran in a July 2007 letter that his substantive appeal was untimely and that his appeal was considered closed.  However, he did not appeal the decision regarding the timeliness of his substantive appeal.  As such, the May 2006 rating decision became final.  38 C.F.R. §§ 20.200, 20.202, 20.1103. 

Nevertheless, the RO accepted the Veteran's July 2007 substantive appeal as an application to reopen his claim for service connection for tinnitus.  However, the November 2007 rating decision now on appeal denied the claim on the basis that new and material evidence had not been submitted. 

In the May 2006 rating decision severing service connection for tinnitus, the RO observed that the medical evidence and the opinion of a VA examiner indicated that the Veteran's tinnitus was not caused by his military service.  It was noted that the examiner's opinion had changed based on a review of the record in its entirety as well as on the examination.  His testimony concerning noise exposure was also considered, but the RO found that it did not outweigh the medical opinion.  Therefore, the RO severed service connection for tinnitus effective from August 1, 2006. 

The evidence of record at the time of the May 2006 rating decision included an April 2005 VA examination report, which notes that the Veteran reported no pre-service noise exposure.  He also stated that during service he wore hearing protection while serving as a flight deck troubleshooter on an aircraft carrier.  However, he claimed that this protection was not adequate.  He also had post-service noise exposure as a heavy equipment mechanic for 22 years, during which time he stated that he wore hearing protection.  With respect to tinnitus, the Veteran indicated that it is a constant high-pitched ringing in both ears, with the onset being sometime around 1983.  An April 2005 addendum report notes that it is at least as likely as not that the Veteran's tinnitus is related to military service.

A May 2005 VA addendum opinion report notes that after reviewing record, it is less likely than not that the Veteran's tinnitus is etiologically related to military service.  The examiner noted that the Veteran had 22 years of post-service noise exposure.  The examiner opined that it is more likely that the Veteran's tinnitus is related to such post-service noise exposure and some unknown medical pathology than to noise exposure during military service, despite the Veteran's claim that he was exposed to excessive noise in service.  It was specifically noted that he wore hearing protection during service and that if the noise exposure during service would have been significant, it would have been expected that it would have affected his hearing in both ears equally; however, this does not appear to be the case.

Also of record at the time of the May 2006 rating decision was an October 2005 typewritten statement from the Veteran, which states that his tinnitus started during military service and has not gone away.  He further stated that it was caused by over exposure to military aircraft, and not from noises after the fact.

The evidence associated with the claims file subsequent to the May 2006 rating decision includes private medical records, VA medical records, VA examination reports, medical literature, information obtained from the Internet, service personnel records, and hearing testimony, as well as the Veteran's own assertions.  After review of the record, the Board finds that the Veteran's statements and testimony received subsequent to the May 2006 rating decision are new and material within the meaning of the laws and regulations set forth above, and as such, the claim for service connection for tinnitus is reopened. 

In this regard, the newly submitted evidence includes the Veteran's hearing testimony, in which he argued that the hearing protection he used while on the flight deck during the time he was the lead troubleshooter was inadequate.  He described the hearing protection as a plastic cup with a piece of foam in it.  The Veteran stated that he had to wear this inadequate form of hearing protection because he also had to use a radio set in order to be in constant communication with others as part of his duties as lead troubleshooter.  In order to hear and communicate over the radio set, he could not use more substantial hearing protection.  Additionally, the Veteran specifically stated that his ringing in the ears was not present prior to service, but it began during service and has continued without abatement since service.  He also stated that after service he was exposed to noise in different jobs; however, he has never been exposed to the extreme amount of noise that he was exposed to during service.  He stated that the hearing protection used during post-service employment was adequate.  

The Board finds that the appellant's assertions are new and material evidence in that they were not previously considered at the time of the May 2006 rating decision severing service connection for tinnitus, and they are material in that they raise a reasonable possibility of substantiating the claim.  Specifically, the Veteran has stated that his tinnitus has been consistently present ever since service separation.  The Board recognizes that the Veteran is competent to render a diagnosis of his tinnitus.  In this regard, he is capable of describing symptomatology of tinnitus.  As previously noted, the threshold for determining whether new and material evidence raises a reasonable possibility of substantiating a claim is "low."  See Shade v. Shinseki, 24 Vet. App. 110, 117 (2010).  Moreover, in determining whether this low threshold is met, consideration need not be limited to consideration of whether the newly submitted evidence relates specifically to the reason why the claim was last denied, but instead should ask whether the evidence could reasonably substantiate the claim were the claim to be reopened, either by triggering the VA's duty to assist or through consideration of an alternative theory of entitlement.  Id. at 118.  In this case, reopening the claim would result in consideration of a theory of the claim based upon continuity of symptomatology since service separation.  This alternative theory of entitlement is one which was not considered at the time of the last prior final denial.  Accordingly, the Board finds that new and material evidence has been presented to reopen the appellant's previously denied claim for service connection for tinnitus. 

	II.  Service Connection for Tinnitus and Left Ear Hearing Loss

Service connection may be established for disability resulting from personal injury suffered or disease contracted in line of duty in the active military, naval, or air service.  38 U.S.C.A. §§ 1110, 1131.  That an injury or disease occurred in service is not enough; there must be chronic disability resulting from that injury or disease.  If there is no showing of a resulting chronic condition during service, then a showing of continuity of symptomatology after service is required to support a finding of chronicity.  38 C.F.R. § 3.303(b).  Service connection may also be granted for any injury or disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease or injury was incurred in service.  38 C.F.R. § 3.303(d).  

In relevant part, 38 U.S.C.A. § 1154(a) requires that VA give 'due consideration' to 'all pertinent medical and lay evidence' in evaluating a claim for disability benefits.  In order to establish direct service connection for a disorder, there must be (1) competent evidence of the current existence of the disability for which service connection is being claimed; (2) competent evidence of a disease contracted, an injury suffered, or an event witnessed or experienced in active service; and (3) competent evidence of a nexus or connection between the disease, injury, or event in service and the current disability.  Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. Sept. 14, 2009); cf. Gutierrez  v. Principi, 19 Vet. App. 1, 5 (2004) (citing Hickson v. West, 12 Vet. App. 247, 253 (1999)).  In many cases, medical evidence is required to meet the requirement that the evidence be "competent."  However, when a condition may be diagnosed by its unique and readily identifiable features, the presence of the disorder is not a determination "medical in nature" and is capable of lay observation.  Barr v. Nicholson, 21 Vet. App. 303, 309 (2007). 

Service connection for certain diseases, including organic diseases of the nervous system such as sensorineural hearing loss, may be also be established on a presumptive basis by showing that it manifested itself to a degree of 10 percent or more within one year from the date of separation from service.  38 C.F.R. §§ 3.307(a)(3), 3.309(a).  Presumptive periods are not intended to limit service connection to diseases so diagnosed when the evidence warrants direct service connection.  The presumptive provisions of the statute and VA regulations implementing them are intended as liberalizations applicable when the evidence would not warrant service connection without their aid.  38 C.F.R. § 3.303(d). 

For the purposes of applying the laws administered by VA, impaired hearing will be considered to be a disability when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz is 40 decibels or greater; or when the auditory thresholds for at least three of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz  are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385. 

The absence of in-service evidence of a hearing disability during service (i.e., one meeting the requirements of 38 C.F.R. § 3.385 ) is not always fatal to a service connection claim.  See Ledford v. Derwinski, 3 Vet. App. 87, 89 (1992).  Evidence of a current hearing loss disability and a medically sound basis for attributing that disability to service may serve as a basis for a grant of service connection for hearing loss where there is credible evidence of acoustic trauma due to significant noise exposure in service, post-service audiometric findings meeting the regulatory requirements for hearing loss disability for VA purposes, and a medically sound basis upon which to attribute the post-service findings to the injury in service (as opposed to intercurrent causes).  See Hensley  v. Brown, 5 Vet. App. 155, 159 (1993). 

Training Letter 10-02 was issued in March 2010 regarding the adjudication of claims for hearing loss and tinnitus.  In that letter, the Director of the VA Compensation and Pension Service indicated that the two most common causes of sensorineural hearing loss are presbycusis (age-related hearing loss) and noise-induced hearing loss (caused by chronic exposure to excessive noise).  It was also noted that the presence of a notch (of decreased hearing) that may be seen on audiograms generally at frequencies of 3000, 4000, or 6000 Hertz with a return toward normal at 8000 Hertz may be indicative of noise-induced hearing loss.  The letter further stated that "whispered voice tests are notoriously subjective, inaccurate, and insensitive to the types of hearing loss most commonly associated with noise exposure." 

In rendering a decision on appeal, the Board must analyze the credibility and probative value of the evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant.  See Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994); Gilbert v. Derwinski, 1 Vet. App. 49, 57 (1990).  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the benefit of the doubt shall be given to the claimant. 38 U.S.C.A. § 5107(b).  When a reasonable doubt arises regarding service origin, such doubt will be resolved in the favor of the claimant.  Reasonable doubt is doubt which exists because of an approximate balance of positive and negative evidence which does not satisfactorily prove or disprove the claim.  38 C.F.R. § 3.102.  The question is whether the evidence supports the claim or is in relative equipoise, with the claimant prevailing in either event, or whether a fair preponderance of the evidence is against the claim, in which event the claim must be denied.  See Gilbert, 1 Vet. App. at 54. 

The Veteran contends that he is entitled to service connection for tinnitus and left ear hearing loss because they were both incurred during service as a result of exposure to excessive noise while serving as a troubleshooter on the flight deck of an aircraft carrier.  With respect to his tinnitus, the Veteran has stated that it began during service, and that it has been present ever since.  

A review of the service treatment records shows no evidence of left ear hearing loss during service.  The entrance examination shows no diagnosis of hearing loss.  The audiogram reflects normal hearing in the left ear except at 6000 Hz.  The separation examination report reflects normal hearing at all frequencies.  The service treatment records otherwise reflect no hearing complaints or findings, and no other ear complaints or findings.  A July 1980 audiogram revealed no left ear hearing loss.  

An April 2005 hearing loss questionnaire reflects that the Veteran worked on the flight deck on an aircraft carrier during service and as a heavy equipment mechanic after service.  He denied any other noise exposure before, during, or after service. 

The post-service medical evidence includes an April 2005 VA examination report which notes that on the service enlistment examination the Veteran had normal hearing in the left ear from 500 Hz through 4000 Hz but a 40 dB threshold (reflecting hearing loss) at 6000 Hz.  It was also noted that the separation examination showed normal hearing in both ears from 500 Hz through 6000 Hz.  Because the thresholds were all exactly 0 dB at all frequencies, the examiner questioned the validity of the hearing test done at separation.  Additionally, the examiner questioned the validity of the entrance examination hearing test due to the fact that there was a 40 dB threshold in the left ear at 6000 Hz, which was poorer than was found on current examination.  Pre-service noise exposure was reported to be negative.  The Veteran stated that during service, he was a flight deck troubleshooter on an aircraft carrier for about three years.  Although he wore hearing protection, he claimed that this protection was not adequate.  He stated that there were two episodes where his ears were bleeding.  Post-service noise exposure was in the form of being a heavy equipment mechanic, being around diesel engine noise periodically for about 22 years.  The Veteran stated that when in noisy environments, he has worn hearing protection.  

The April 2005 examination report further reflects that puretone thresholds, in decibels were as follows:




HERTZ



500
1000
2000
3000
4000
LEFT
5
5
10
5
20

Speech discrimination in the left ear was 96 percent.  As such, the Veteran was found to have normal hearing sensitivity in the left ear.  Therefore, he did not meet the requirement for left ear hearing loss for VA purposes at the time of this examination.  However, the examiner opined that the Veteran needed an ear, nose, and throat examination due to the asymmetrical hearing loss (hearing loss was found in the right ear).

The report of a May 2005 ear disease VA examination notes that the Veteran has no medical problems concerning the asymmetrical hearing loss.  It was noted that the Veteran's tinnitus is definitely related to the hearing loss.

The April 2005 VA examiner provided an additional medical opinion, stating that it is at least as likely as not that the Veteran's tinnitus is related to military service.  Although the Veteran's left ear hearing was within normal limits at the April 2005 examination, which might argue against noise exposure being a factor, it is known that noise exposure can cause tinnitus, even in the absence of causing significant hearing loss.  The Veteran appears to have had a significant noise exposure while in the service, and he reported that the onset of the tinnitus was around the time of discharge.  The ear, nose, and throat examination did not uncover any ear disease that could account for the asymmetry and therefore the tinnitus.  It was also the opinion of the ear, nose, and throat examiner, that the tinnitus is related to military service.

A May 2005 addendum report from the April 2005 VA examiner notes that after review of the service treatment records, it is less likely than not that the Veteran's tinnitus is related to military service.  It appears that the Veteran had a preexisting hearing loss in the right ear prior to service and had about 22 years of noise exposure post-service.  It is more likely that the Veteran's tinnitus is related to the pre-service hearing loss and post-service noise exposure and to some unknown medical pathology than to military service, despite the claim of military noise exposure.  The Veteran did say that he wore hearing protection during service.  However, the examiner concluded that if noise exposure had been significant, it would have affected the ears equally, but that does not seem to be the case.

A January 2007 VA opinion notes that the Veteran's left ear hearing was normal in 1981 with the exception of a 25 dB threshold at 6000 Hz.  The examiner opined that the left ear hearing did not worsen at 6000 Hz from 1983 to the present.  The examiner conceded that the Veteran experienced some noise exposure during service.  However, the examiner opined that noise exposure would have affected both ears equally.  

A September 2006 letter from a private audiologist notes that the Veteran reported significant noise exposure in the military and resulting tinnitus.  Examination revealed a slight high frequency sensorineural hearing loss in the left ear.  

The September 2006 private record further reflects that puretone thresholds, in decibels were as follows:




HERTZ



500
1000
2000
3000
4000
LEFT
15
15
10
15
30

A January 2009 "Employee Hearing Test Report" notes that the Veteran has left ear hearing loss.  The examination report further reflects that puretone thresholds, in decibels were as follows:




HERTZ



500
1000
2000
3000
4000
LEFT
40
35
40
45
75

Speech recognition testing was100 percent in the left ear.

An April 2009 VA examination report notes that the Veteran is diagnosed with normal hearing from 500 Hz to 3000 Hz and a mild sensorineural hearing loss at 4000 Hz.  The examination report further reflects that puretone thresholds, in decibels were as follows:





HERTZ



500
1000
2000
3000
4000
LEFT
10
10
15
15
30

Speech recognition testing was attempted using the Maryland CNC recorded word list.  Testing was terminated after several attempts to get the Veteran to be cooperative with the test.  The Veteran was either not responding to words at all, saying he could not understand them at all, or making very large errors, each of which was found to be totally inconsistent with his hearing in both ears.  Therefore, testing was terminated and no valid speech recognition scores were able to be obtained.  

The April 2009 examiner reviewed the claims file and interviewed the Veteran.  The examination report notes that the Veteran's chief complaint was tinnitus.  He reported a constant ringing in the ears.  This began about two years after he was in the military.  The Veteran reported being a flight deck troubleshooter on an aircraft carrier for about three years, with inadequate hearing protection.  After service he was a diesel mechanic for about four years, a mechanic for about 14 years and he worked in a power plant around engines for about 12 years, all using hearing protection.  Recreationally, he has ridden on a motorcycle for about four years.  The examiner opined that the Veteran has a mild sensorineural hearing loss in the left ear.  The examiner noted that the Veteran had normal hearing sensitivity in the left ear at separation.  During an April 2005 VA examination the Veteran's left ear hearing remained normal at all frequencies.  This was about 22 years after separation.  The Veteran's left ear hearing has worsened slightly since 2005 to where there is currently mild sensorineural hearing loss present.  However, because this is approximatley25 years after service, the examiner concluded that it is less likely than not that the left ear hearing loss is related to military service. 

A September 2010 VA addendum opinion indicates that the January 2009 private sector employee hearing screen reveals a mild to moderately severe hearing loss across the frequency range in the Veteran's left ear.  These results show the Veteran's hearing loss to be significantly elevated when compared to previous test results as well as subsequent test results.  The January 2009 testing was performed about three years after being tested in 2006 by a private provider and about four months prior to the April 2009 VA testing.  The examiner felt that it is unlikely that the January2009 results from the technician could be valid given the absence of bone conduction threshold testing and test validity measures such as speech reception threshold testing agreement with pure tone averages.  This was emphasized by the fact that months later in April 2009, the Veteran was not providing consistent and valid responses during speech recognition testing.  Given this, a thorough review of the service treatment records and claims file, and the fact that the Veteran's hearing was within normal limits approximately 22 years after service separation, the examiner opined that it is less likely than not that the current left ear hearing loss is the result of an event, injury, or disease incurred in service.  The examiner stated that the Veteran hearing worsened slightly from 2005 to 2009; however, this was 25 years after service separation.

In April 2012, along with a waiver of consideration of such evidence by the RO in the first instance, the Veteran submitted additional private audiology reports (Employee Hearing Test Reports) dated in January 2010, January 2011, and January 2012.  Each report reflects that the Veteran meets the criteria set forth by VA for left ear hearing loss.  Specifically, the January 2010 audiology results are as follows:




HERTZ



500
1000
2000
3000
4000
LEFT
30
30
30
35
45

The January 2011 audiology results are as follows:




HERTZ



500
1000
2000
3000
4000
LEFT
35
35
25
25
30

The January 2012 audiology results are as follows:






HERTZ



500
1000
2000
3000
4000
LEFT
30
35
30
35
40

Speech discrimination scores are not listed for any of the private audiology reports.

In considering the evidence of record under the laws and regulations as set forth above, the Board concludes that the Veteran is entitled to service connection for bilateral hearing loss and tinnitus. 

The medical evidence of record is at least in equipoise with regard to whether the Veteran has left ear hearing loss which meets the requirements of 38 C.F.R. § 3.385 for a current hearing loss disability.  In addition, the Veteran is diagnosed with tinnitus.  Moreover, the Board finds that the Veteran statements regarding his in-service noise exposure are credible and consistent with the circumstances of his service as a troubleshooter on the flight deck of an aircraft carrier.  See Buchanan v. Nicholson, 451 F. 3d 1331 (Fed. Cir. 2006); Jandreau v. Nicholson, 492 F. 3d 1372 (Fed. Cir. 2007).  The Board also accepts the Veteran's statements that his hearing protection during service was less substantial than was his hearing protection during his post-service occupational noise exposure.  In view of the foregoing, the Board concludes that there is ample evidence in the record on appeal to show that the Veteran sustained acoustic trauma during active duty.

With respect to the claim for tinnitus, the lay evidence, which the Board finds to be competent and credible, reflects that the Veteran has experienced tinnitus during service and ever since.  The Federal Circuit has held that the lack of contemporaneous medical records does not, in and of itself, render lay testimony not credible.  Buchanan v. Nicholson, 451 F.3d. 1331, 1336 (Fed. Cir. 2006).  As a finder of fact, though, the Board may weigh the absence of contemporaneous records when assessing the credibility of the lay evidence.  Here, the Veteran has been consistent in his description of experiencing the symptom of ringing in the ears since military service, a history not inconsistent with the available medical evidence, which reflects a diagnosis of tinnitus and complaints of such since 1983.  

Because the Board is granting service connection for left ear hearing loss in the decision below, the question arises as to whether service connection for tinnitus may also be considered on a secondary basis, i.e., as proximately due to or the result of the service-connected hearing loss disability.  38 C.F.R. § 3.310(a).  In this regard, the Board notes that 'an associated hearing loss is usually present' with tinnitus.  The Merck  Manual, Sec. 7, Ch. 82, Approach to the Patient with Ear Problems.  In addition, tinnitus may occur as a symptom of nearly all ear disorders including sensorineural or noise-induced hearing loss.  Id.  Finally, the Board notes that 'high frequency tinnitus usually accompanies [noise-induced] hearing loss.'  The Merck  Manual, Sec. 7, Ch. 85, Inner Ear.  While having to rely on its own reading of medical treatise evidence regarding a relationship between tinnitus and sensorineural hearing loss is not evidence that the Board would find as useful as the report of a qualified examiner who could discuss such a relationship in this particular case, the Board finds, as it did with the claim for service connection for hearing loss disability, that the evidence provides a sufficient basis in this case on which to resolve reasonable doubt in favor of the Veteran.  

While there is a medical opinion against the claim for service connection for tinnitus, the same VA examiner also provided an opinion at an earlier time in favor of the claim.  Regardless, the Board finds that the Veteran's statements regarding his continuous, ongoing symptomatology to be credible, and as such, it outweighs the medical opinion against the claim, which did not consider the Veteran's continuous symptomatology.  Thus, resolving the benefit of the doubt in favor of the Veteran, service connection for tinnitus is warranted.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.

With respect to the left ear hearing loss, the competent medical evidence of record is at least in equipoise with respect to whether the Veteran has a diagnosis of hearing loss disability for VA purposes.  The VA examination reports suggest that the Veteran does not meet the criteria and that he was being less than cooperative during hearing tests.  Specifically, the April 2009 VA examination report, along with the April 2005 VA audiological examination and the September 2006 private audiogram reflect that the Veteran's hearing is not severe enough to meet the above listed VA requirements for a finding of left ear hearing loss.  However, the Veteran submitted several private employment hearing tests from 2009-2012, which clearly reflect that his hearing meets VA's criteria for a finding of defective hearing in accordance with 38 C.F.R. § 3.385.  Therefore, the Board concludes that the Veteran is diagnosed with hearing loss for VA purposes.

With regard to whether the current hearing loss was caused by acoustic trauma during service, the Board recognizes that there are medical opinions against the claim.  Specifically, the April 2009 VA examiner opined that the Veteran's left ear hearing sensitivity was within normal limits at service separation and in April 2005, which was approximately 22 years after service separation.  Given this, and the fact that the Veteran's left ear hearing worsened only slightly from 2005 to 2009, to the point where there was a mild sensorineural hearing loss, the examiner found it less likely than not that the left ear hearing loss is related to military service.

Additionally, the September 2010 addendum opinion states that the January 2009 private sector employee hearing screening results are not reliable, given the testing results from three years earlier in 2006 and the results from April 2009, as well as the absence of bone conduction threshold testing and test validity measures such as speech reception threshold testing agreement with pure tone averages.  The examiner concluded, given the aforementioned circumstances, a review of the claims file, to include service treatment records, and the lack of significant shifts in hearing threshold levels within the range of normal in the Veteran's left ear from the time of enlistment to the time of separation, it is less likely than not that the current left ear hearing loss is the result of an event, injury or disease incurred in service.  

However, the Board also notes that the weight of a medical opinion is diminished where that opinion is ambivalent, based on an inaccurate factual premise, based on an examination of limited scope, or where the basis for the opinion is not stated.  See Reonal v. Brown, 5 Vet. App. 548 (1993); Sklar v. Brown, 5 Vet. App. 140 (1993); Guerrieri v. Brown, 4 Vet. App. 467 (1993).  As previously noted, in-service evidence of a hearing disability during service (i.e., one meeting the requirements of 38 C.F.R. § 3.385 ) is not always fatal to a service connection claim.  See Ledford v. Derwinski, 3 Vet. App. 87, 89 (1992).  Evidence of a current hearing loss disability and a medically sound basis for attributing that disability to service may serve as a basis for a grant of service connection for hearing loss where there is credible evidence of acoustic trauma due to significant noise exposure in service, post-service audiometric findings meeting the regulatory requirements for hearing loss disability for VA purposes, and a medically sound basis upon which to attribute the post-service findings to the injury in service (as opposed to intercurrent causes).  See Hensley v. Brown, 5 Vet. App. 155, 159 (1993).  Accordingly, the Board concludes that the April 2009 medical opinion and September 2010 VA addendum medical opinion are of limited probative value insofar as they rely on the lack of any hearing loss at service separation, the lack of any significant shift in hearing threshold levels within the range of normal in the left ear from the time of enlistment to the time of separation, and the significant time lapse between service separation and a diagnosis of hearing loss.  As such, these medical opinions are not sufficient to raise a reasonable doubt.  

Although there is no medical evidence relating a current diagnosis of left ear hearing loss to acoustic trauma during active service, the Board finds that the Veteran was exposed to excessive noise without adequate hearing protection during service, and the Board notes that the medical opinions against the claim are not sufficiently probative to deny the claim.  In this regard, the Board acknowledges that it could remand for another VA examination.  However, in this case, as it now stands, the evidence of record is at least in relative equipoise as to whether the Veteran's left ear hearing loss is related to his active duty.  Therefore, a remand is not necessary here to obtain another medical opinion as the available evidence is sufficient for that purpose.  38 C.F.R. § 3.159(c)(4); cf Mariano v. Principi, 17 Vet. App. 305, 312 (2003) (noting that, because it is not permissible for VA to undertake additional development to obtain evidence against an appellant's case, VA must provide an adequate statement of reasons or bases for its decision to pursue such development where such development could be reasonably construed as obtaining additional evidence for that purpose).  Accordingly, resolving the benefit of the doubt in favor of the Veteran, service connection for left ear hearing loss is warranted.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.




ORDER

New and material evidence having been received, reopening of the claim for service connection for tinnitus is granted.

Service connection for tinnitus is granted.

Service connection for left ear hearing loss is granted.



____________________________________________
KATHLEEN K. GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


